The judgment of the court was pronounced by
Rost, J.
The syndic of the creditors of Joseph C. Wills, claims from the wife of the insolvent a house and lot, which he alleges formed part of his assets at the time of the surrender.
The defendant admits that she is in possession of the house and lot, but claims them as paraphernal property; there was judgement in her favor in the district court, and the syndic appealed.
*117We concur in the opinion of the district judge, that it is satisfactorily proved that the defendant inherited from her father, a sufficient sum to .pay for the lot in controversy and the house built thereon, &e. That she had received the inheritance and retained the separate administration of it to the exclusion of her husband. These facts, coupled with her declared intentions to appropriate the amount received to the purchase of a lot and the budding of a house, sufficiently verify her declaration in the act of sale to her, that the purchase was made with funds received by her from the estate of her father.
Having shown that she had the means to purchase under her own control, it was not necessary that she should prove the identity of the money paid for the lot and building, with that received from the succession of her father. Brown and Wife v. Cobb, 10 L. R. 181. Rousse v. Wheeler, 4 R. R. 114. Terril v. Cutter, 1 R. R. 367. Dominguez v. Lee, 17 L. R. 300.
The judgement is therefore affirmed, with costs.